                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

        Robert E. Woodward,           )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                   3:18-cv-220
                                      )
                  vs.                 )
                                      )
         Alan Clonniger et al,        )

            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 26, 2019 Order.

                                               August 26, 2019
